 



Exhibit 10.24

     

   
Global eXchange Services
   
Where Technology Meets Experience
  Harvey F. Seegers

  President & Chief Executive Officer

--------------------------------------------------------------------------------


  100 Edison Park Dr., Gaithersburg, MD 20878

  PH 301.340.5900 FX 301.340.5902 • www.gxs.com

  Harvey.Seegers@gxs.com

November 4, 2003

Robert B. Patrick
614 S. Fairfax Street
Alexandria, VA 22314

Dear Bobby:

On behalf of the Board of Directors, I am pleased to extend you an offer of
employment with Global eXchange Services (GXS) as a key member of the leadership
team. The employment terms in this letter supersede any other agreements or
promises made to you by anyone, whether verbally or written.

Position
You would be joining us as Senior Vice President and Chief Marketing Officer
reporting to me.

Cash Compensation
Your starting salary will be $225,000 per year with a target annual bonus of
$150,000 with a minimum guaranteed bonus of $75,000. Additionally, you will be
guaranteed a $25,000 bonus for the remainder of 2003. This would be paid to you
no later than the end of March 2004. Please note that the quotation of a rate of
pay is merely for convenience and does not imply that your employment is for a
year or any fixed period.

Stock-Based Compensation
Ownership is a cornerstone principle of GXS’ reward strategy. The Board has
approved for you to receive 568,882 options with an exercise price of $0.50 per
share. Please understand that the actual value that you realize from your
options may vary greatly, based on the performance of GXS. We have designed the
program with the intent to provide significant upside potential if GXS is
successful. All terms contain herein are subject to the provisions of the stock
incentive plan document which is enclosed.

Benefits
In additional to your compensation package you will be eligible for employee
benefits (including vacation, medical, dental, vision, accident and disability
insurance, 401(k) plans) in accordance with GXS’s benefit plans.

Termination
Depending upon the reason for your employment with GXS ending, you will be
covered by ONE of the following:
(1) Cause or Voluntarily Quit

If your employment terminates because you voluntarily quit or because the
Company terminates you for “cause”, you will not be entitled to any additional
compensation. “Cause” shall include, but not be limited to: willful or
unreasonable neglect of your job duties, committing fraud, misappropriation or
embezzlement; dishonesty; insubordination; being convicted of a felony;
disclosure of confidential information in violation of the company’s written
policies; and willfully or unreasonably engaging in conduct materially injurious
to the Company.

 



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

(2) Termination Without Cause

If you are terminated without “cause” you would receive, as severance,
continuation of your then current salary and medical benefits for twelve months
and a pro rated portion of your most recent Annual Bonus payment. This payment
would be subject to your signing the Company’s standard termination agreement,
which includes a release for the benefit of GXS and non-competition and
non-solicitation commitments by you for a period of twelve months.

Confidentiality/Integrity
This offer is made in the strictest confidence. You are required to maintain the
confidentiality of the information contained in this offer and any proprietary
information you received from GXS in consideration of this offer. Failure to
comply will result in the offer being summarily withdrawn.

GXS’ most valuable assets are its worldwide reputation of integrity and high
standards of business conduct. Therefore, among the Company Policies that you
must sign as a condition of employment, are those described in the enclosed
compliance guide. Furthermore, in making this offer of employment, we have no
intention of interfering with any continuing obligation regarding trade secrets
and confidential information that you may have with any prior employer. In this
connection, you will also be required to sign the enclosed “Proprietary
Information and Invention Agreement” as a condition of employment with GXS.

     
Other
This offer is contingent on the following:
•   Receipt of necessary internal and external approvals, including a background
check •   Proof of identification and U.S. work authorization, in accordance
with the Immigration Reform and Control Act of 1986 •   Drug Screen and Medical
Exam

GXS reserves the right to modify any of these terms at any time if it deems
necessary. Further, the benefits and programs offered may be modified, and your
participation in those benefits will be subject to the terms of those plans and
programs. Your employment and benefits will also be subject to GXS’ policies as
promulgated from time-to-time.

Please sign below your acceptance of this offer under the terms described above
and return a copy to Mike Humenik, Senior Vice President, Global Human
Resources.

We look forward to having you as a member of the Senior Executive leadership
team and believe this position will provide you with the kind of challenge and
career growth you are seeking.

Regards,

/s/ Harvey S. Seegers

I accept this offer of employment with Global eXchange Services

     
/s/ ROBERT B. PATRICK
  11/6/03

--------------------------------------------------------------------------------

Robert B. Patrick
  Date      
Cc: M. Humenik
   

 